United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2190
                                    ___________

Ida Pierce,                            *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the Western
     v.                                * District of Missouri.
                                       *
Donna E. Shalala, Secretary of Health *      [UNPUBLISHED]
and Human Services,                    *
                                       *
                   Appellee.           *
                                  ___________

                              Submitted: November 15, 1999

                                   Filed: November 23, 1999
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Ida Pierce appeals the district court's adverse ruling affirming the Secretary's
decision to deny Pierce a waiver of an overpayment assessed under the Medicare
secondary payer statute. After careful review of the parties' briefs and the
administrative record, we agree with the district court's determination. Because an
extended opinion would lack precedential value, we affirm for the reasons stated by the
district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-